Case 6:21-cv-00587-ADA Document 1-2 Filed 06/09/21 Page 1 of 16




                 Exhibit 2
          Case 6:21-cv-00587-ADA Document 1-2 Filed 06/09/21 Page 2 of 16

                                                                                    US009344183B2


(12) United States Patent                                         (10) Patent No.:                 US 9,344,183 B2
       Eiger et al.                                               (45) Date of Patent:                      May 17, 2016
(54) WIRELESS MULTIMEDIA SYSTEM                              (56)                    References Cited
(75) Inventors: Tuvia Eiger, North Bellmore, NY (US);                       U.S. PATENT DOCUMENTS
                Uriel Berchin, Forest Hills, NY (US)
                                                                    5,175,550 A      12, 1992 Kattmann et al.
(73) Assignee: Be-Labs, Inc., Forest Hills, NY (US)                 5,282,222 A *     1/1994 Fattouche et al. ............. 375,260
(*) Notice: Subject to any disclaimer, the term of this                                 (Continued)
                patent is extended or adjusted under 35
                U.S.C. 154(b) by 660 days.                                FOREIGN PATENT DOCUMENTS

(21) Appl. No.: 12/896,548                                   EP              O 935 364 A2       12, 1998
                                                             EP              1410 675 A4         4/2004
(22) Filed:     Oct. 1, 2010
                                                                                        (Continued)
(65)                   Prior Publication Data                                 OTHER PUBLICATIONS
       US 2012/001.4464 A1         Jan. 19, 2012             da Silva, Alexandre; Performance of OFDM COmmunication Sys
                                                             tems in Tunnes; IEEE Apr. 1999: pp. 2908-2912.*
             Related U.S. Application Data                                        (Continued)
                                                             Primary Examiner — Pankaj Kumar
(63) Continuation of application No. 09/796,270, filed on    Assistant Examiner — Reuben M Brown
     Feb. 28, 2001, now Pat. No. 7,827,581.                  (74) Attorney, Agent, or Firm — Kirschstein, Israel,
(60) Provisional application No. 60/185,862, filed on Feb.   Schiffmiller & Pieroni, P.C.
       29, 2000.                                             (57)                      ABSTRACT
                                                             A customer premises installation has a wireless multimedia
(51) Int. Cl.                                                center (WMC) for reception from one or more signal sources
       HO)4N 7/173             (2011.01)                     and for distribution of segments of signals from signal
       H04B 7/85               (2006.01)                     Sources through the wireless multimedia center to a plurality
                       (Continued)                           of end units, in which the signals include video signals and
(52) U.S. Cl.                                                broadband data. The wireless multimedia center receives all
     CPC. H04B 7/1858 (2013.01); H04B 2201/709709            the signals and distributes segments of said signals via a
                  (2013.01); H04O2.213/13098 (2013.01);      transmitter. The video signals are transmitted by orthogonal
                       (Continued)                           frequency division multiplexing in which all signals are
                                                             added together and Summed as an orthogonal array having
(58) Field of Classification Search                          dimensions of time, frequency and amplitude, to transmit
       CPC .......... H04N21/436; H04N21/43615; H04N         spread spectrum multiplexed signals. Each pulse has suffi
                   21/4363; H04N 21/43637; H04N 21/6408;     ciently long individual pulse widths to defeat multi-path,
                   H04B 7/1858; H04B 2201/709709; H04Q       reflection and absorption phase induced losses. The video
                     2213/13098: H04Q 2213/13242; H04Q       signals are distributed to one or more end units. The end units
                     2213/13248; H04Q 2213/13376; H04Q       communicate with the wireless multimedia center, control
                    2213/13389; H04W 28/04; H04W 88/04       ling which segments of which signals are distributed to each
                                                             end unit.
       USPC ........ 370/431, 208, 203:455/173; 725/80-81
       See application file for complete search history.                    23 Claims, 8 Drawing Sheets

                                  EXAPE
                             RESIDENTAproperty                                             -120




                                                                                     LWING ROOM:
                                                                                    ENERTAINMENT
                           TV, COMPUTER,
                              PHONE
            Case 6:21-cv-00587-ADA Document 1-2 Filed 06/09/21 Page 3 of 16


                                                                  US 9,344,183 B2
                                                                             Page 2

(51) Int. Cl.                                                                     Halsall. F.; High Bit Rate Data Transmissions Within Buildings for
        HO4N 7/16                   (2011.01)                                     Wirless Digital Cameras; IEEE Sep. 1995; pp. 35-40.*
        HO4W 28/04                  (2009.01)                                     Miller, R.J.; OFDM Desgin Considerations using the HF Fading
        HO4W 88/04                  (2009.01)                                     CHannel; IEEE 1995; pp. 1-6.*
(52) U.S. Cl.                                                                     International Search Authority of United States Patent and Trade
        CPC ................ H04O2.213/13242 (2013.01); H04O                      mark Office, “PCT International Preliminary Examination Report.”
                    22 13/13248 (2013.01); H04O2.213/13376                        Sep. 12, 2003, PCT International Application No. PCT/US2002/
               (2013.01); H04O2.213/13389 (2013.01); H04W                         061404 pages).
                      28/04 (2013.01); H04W 88/04 (2013.01)                       Eiger, et al., “Wireless Multimedia System.” U.S. Appl. No.
                                                                                  09/796,270, mailed Feb. 28, 2001.
(56)                     References Cited                                         Eiger, et al., “Preliminary Amendment.” U.S. Appl. No. 09/796,270,
                   U.S. PATENT DOCUMENTS
                                                                                  mailed Sep. 18, 2002.
                                                                                  U.S. Patent & Trademark Office (USPTO), “Non-Final Office
       5,371,548 A       12/1994 Williams                                         Action.” U.S. Appl. No. 09/796,270, mailed Mar. 23, 2005.
       5,398,070 A        3, 1995 Lee                                             Eiger, et al., “Response to Non-Final Office Action.” U.S. Appl. No.
       5,613,190 A   3/1997 Hylton                                                09/796,270, mailed Sep. 23, 2005.
       5,630,204 A   5/1997 Hylton et al.                                         USPTO, “Final Office Action.” U.S. Appl. No. 09/796,270, mailed
       5,708,961 A * 1/1998 Hylton et al. ................... 725/81              Dec. 29, 2005.
       5,729,535 A        3, 1998 Rostoker et al.
       5,732,113 A *      3/1998 Schmidlet al. ............... 375/355            USPTO, “Examiner's Interview Summary.” U.S. Appl. No.
       5,758,257 A        5, 1998 Herz et al.                                     09/796,270, mailed Feb. 7, 2006.
       5,793,413 A        8/1998 Hylton et al.                                    Eiger, et al., “Amendment After Final Office Action.” U.S. Appl. No.
       5,794,116   A      8, 1998   Matsuda et al.                                09/796,270, mailed Feb. 21, 2006.
       5,835,128   A     11/1998    MacDonald et al.
       5,880,721   A      3, 1999   Yen                                           USPTO, “Advisory Action.” U.S. Appl. No. 09/796,270, mailed Mar.
       5,936,949   A      8, 1999   Pasternak et al.                              31, 2006.
       5,953,311 A * 9/1999 Davies et al. ................. 370/210               Eiger, et al., “Appeal Brief.” U.S. Appl. No. 09/796,270, mailed May
       6,069,896 A * 5/2000 Borgstahl et al. ...          370/401                 30, 2006.
       6,088,398 A * 7/2000 Wahlqvist et al. ............ 375,260                 Eiger, et al., “Supplemental Appeal Brief.” U.S. Appl. No.
       6,124,878 A        9, 2000 Adams et al.
       6,130,622 A       10/2000 Hussey et al.                                    09/796,270, mailed May 31, 2006.
       6,130,922 A       10, 2000 Stott et al.                                    USPTO, “Notice of Non-Compliant Appeal Brief.” U.S. Appl. No.
       6,131,130 A       10/2000 Van Ryzin                                        09/796,270, mailed Aug. 25, 2006.
       6,134,223 A       10/2000 Burke et al.                                     Eiger, et al., "Appeal Brief.” U.S. Appl. No. 09/796,270, mailed Sep.
       6,151,295 A * 1 1/2000 Ma et al. ....................... 370,203           11, 2006.
       6,151,490 A       11/2000 Schultheiss
       6,173,326 B1       1/2001 Collins                                          USPTO, “Examiner's Answer to Appeal Brief.” U.S. Appl. No.
       6,175,550 B1*       1/2001 van Nee ........................ 370,206        09/796,270, mailed Nov.30, 2006.
       6,188,684 B1       2/2001 Setoyama et al.                                  Eiger, et al., “Reply Brief.” U.S. Appl. No. 09/796,270, mailed Jan.
       6,317.409 B1 * 1 1/2001 Murakami .................... 370,203              30, 2007.
       6,353,929 B1       3, 2002 Houston
       6,398,070 B1       6, 2002 Uchida                                          USPTO, “Examiner's Answer to Reply Brief.” U.S. Appl. No.
       6,414,986 B1* 7/2002 Usui ............................. 375,142            09/796,270, mailed Mar. 7, 2007.
       6,493.875 B1* 12/2002 Eames et al.                       T25/81            USPTO, “Board of Patent Appeals and Interferences (BPAI) Deci
       6,546,055 B1 * 4/2003 Schmidlet al. ............... 375,244                sion.” U.S. Appl. No. 09/796,270, mailed Jul. 15, 2009.
       6,560,234 B1       5, 2003 Ben-Michael et al.                              USPTO, “BPAI Record.” U.S. Appl. No. 09/796,270, mailed Aug. 6,
       6,563,858 B1*      5/2003 Fakatselis .............. HO4B 1,707             2009
                                                                    375,148
       6,578,200 B1*      6/2003 Takao et al. ..................... 725/54        USPTO, “Examiner's Interview Summary.” U.S. Appl. No.
       6,609,010 B1*      8/2003 Dolle et al. ................ 455,552.1          09/796,270, mailed Nov. 4, 2009.
       6,704.374 B1* 3/2004 Belotserkovsky et al. ... 375/326                     Eiger, et al., “Amendment After BPAI Decision.” U.S. Appl. No.
       6,795,424 B1* 9/2004 Kapoor et al. ........ ... 370,343                    09/796,270, mailed Nov. 14, 2009.
       6,810,007 B1 * 10/2004 Kim ............         ... 370,208                USPTO, “Examiner's Interview Summary.” U.S. Appl. No.
       7,035,897 B1 * 4/2006 Devereaux .............. H04L 67/04                  09/796,270, mailed Nov. 16, 2009.
                                                                348,211.99        USPTO, “Examiner's Interview Summary.” U.S. Appl. No.
       7.054,296 B1*      5/2006 Sorrells et al. ................ 370,338         09/796,270, mailed Mar. 10, 2010.
       7,827.581 B1 * 1 1/2010 Eiger et al...                         T25/81      Eiger, et al., “Amendment After BPAI Decision.” U.S. Appl. No.
 2005, OO25042     A1* 2, 2005      Hadad .........                     370,208
 2005, 0186956     A1* 8, 2005      Grindahl et al.                   455,422.1   09/796,270, mailed Mar. 17, 2010.
 2005/0207334      A1* 9, 2005      Hadad .........                     370.2O3   USPTO, “Notice of Allowance.” U.S. Appl. No. 09/796,270, mailed
 2006/0227851      A1* 10, 2006     Shattil ........................... 375/133   Jun. 25, 2010.
                                                                                  USPTO, “Issue Notification.” U.S. Appl. No. 09/796,270, mailed
              FOREIGN PATENT DOCUMENTS                                            Oct. 13, 2010.
                                                                                  European Patent Office, “European Search Report and Opinion.” Jan.
EP                2418872 A1           2, 2012                                    16, 2012, European Patent Application No. 11183.193.96 pages).
EP                2418873 A1           2, 2012                                    European Patent Office, “European Search Report and Opinion.” Jan.
IT                 1281947             4f1995                                     17, 2012, European Patent Application No. 11183.195.46 pages).
JP                11-55211             2, 1999                                    Parsons, J.D., “7.3 Propagation Inside Buildings.” The Mobile Radio
WO               O2/O19623             T 2002                                     Propagation Channel, 1992, p. 194-195, Halsted Press, New York,
WO               02/069667 A1          9, 2002                                    USA.
WO             2006,131955            12/2006                                     Tam, W.K. and Tran, V.N., “Propagation Modelling for Indoor Wire
                    OTHER PUBLICATIONS                                            less Communication.” Electronics & Communication Engineering
                                                                                  Journal, Oct. 1995, pp. 221-228.
Benedetto, Valter; Performance of the COFDM Systems with
Waveform Shaping; IEEE Aug. 1997; pp. 1241-1245.*                                 * cited by examiner
Case 6:21-cv-00587-ADA Document 1-2 Filed 06/09/21 Page 4 of 16
    Case 6:21-cv-00587-ADA Document 1-2 Filed 06/09/21 Page 5 of 16


U.S. Patent       May 17, 2016    Sheet 2 of 8         US 9,344,183 B2
    Case 6:21-cv-00587-ADA Document 1-2 Filed 06/09/21 Page 6 of 16


U.S. Patent                                            US 9,344,183 B2
Case 6:21-cv-00587-ADA Document 1-2 Filed 06/09/21 Page 7 of 16
    Case 6:21-cv-00587-ADA Document 1-2 Filed 06/09/21 Page 8 of 16


U.S. Patent                May 17, 2016        Sheet 5 of 8   US 9,344,183 B2




                S:,WNEOXHT?I]'‘EHNIALOTlHdLW
Case 6:21-cv-00587-ADA Document 1-2 Filed 06/09/21 Page 9 of 16
Case 6:21-cv-00587-ADA Document 1-2 Filed 06/09/21 Page 10 of 16
    Case 6:21-cv-00587-ADA Document 1-2 Filed 06/09/21 Page 11 of 16


U.S. Patent       May 17, 2016                    Sheet 8 of 8   US 9,344,183 B2




                                   N

                                       Q




                       Z




                           |ETVO           E|NOHCITL   ENIT
         Case 6:21-cv-00587-ADA Document 1-2 Filed 06/09/21 Page 12 of 16


                                                     US 9,344, 183 B2
                              1.                                                                      2
         WIRELESS MULTIMEDIA SYSTEM                                          DETAILED DESCRIPTION OF THE INVENTION

             CROSS-REFERENCE TO RELATED                                  As in FIG.1, this invention relates to a wireless distribution
                    APPLICATIONS                                       system for home or business, comprising a unitary distribu
                                                                       tion box 2, called a wireless multimedia center (WMC),
   This is a continuation of application Ser. No. 09/796,270,          which has inputs for receiving signals 11-14 from one or more
filed Feb. 28, 2001 now U.S. Pat. No. 7,827,581 which claims           of:
benefit of Provisional Patent Application 60/185.862 filed               a satellite dish 21;
Feb. 29, 2000, both of which are hereby incorporated by                  a terrestrial antenna 22;
reference.                                                        10     a cable input/output line 23; and/or
                                                                         a telephone or data line 24 ISDN, DSL, etc.
          BACKGROUND OF THE INVENTION                                     Signals input are then re-broadcast throughout the pre
                                                                       mises by low energy digital transmissions 26 using OFDM
                    Field of the Invention                             technology, at energy levels just above background radiation.
                                                                  15   As in FIG. 2, these signals are transmitted to, and received by,
                                                                       individual transceivers 31-36 located throughout the pre
   This invention relates to a wireless distribution system for        mises. These transceivers are presently contemplated as:
home or business comprising a unitary distribution box,                  video end unit 31-33, for
called a wireless multimedia center, which has inputs for                  television receivers 41-43;
receiving signals from one or more sources. Signals are then               VCRs:
re-broadcast throughout the site by low energy digital trans                 AM/FM broadcasting:
missions, at energy levels just above background radiation.              Communications end unit 34-36, for:
These signals are transmitted to and received by individual                computers 46:
transceivers, called end units (EU), located throughout the                  telephones 36,
site.                                                             25         faxes,
                                                                            answering machines,
        BRIEF SUMMARY OF THE INVENTION                                      other telephonic devices, and
                                                                            any other electronic apparatus.
   This invention relates to a wireless distribution system for          FIG. 4 shows a universal end unit 47, incorporating both
home or business comprising a unitary distribution box,           30   Analog VEU 48 and digital VEU 49 and a CEU 50.
called a wireless multimedia center (WMC), which has inputs              A VEU may be a set-top box 31-33 (FIG. 2) or may be
for receiving signals from one or more of a satellite dish; a          incorporated in a TV set instead of, or in addition to, a con
terrestrial antenna such as a VHF/UHF: a cable line; a tele            ventional tuner. As in FIG. 3, an analog VEU 48 will incor
phone or data line such as ISDN, DSL, etc.; and/or fiber optic         porate a digital to analog converter 52 and analog connectors,
line, and any other future data or program sources can also be    35   such as RCA connectors 61-63, SVHS 64, or RF co-ax 65 on
transparently input to the WMC with appropriate modifica               a set top box.
tions or modular plug-ins.                                                As in FIG.3, a digital VEU 49 can omit the digital to analog
   Signals input are then re-broadcast using OFDM technol              converter and will have digital connectors, on a set top box,
ogy throughout the premises by low energy digital transmis             such as IEEE 1394 66, and/or MPEG 67 connectors.
sions, at energy levels just above background radiation. These    40      An EU can be universal, analog, digital or both, commu
signals are transmitted to and received by individual trans            nications, or any combination.
ceivers, called end units (EU), located throughout the pre                The telephones may either: have wireless communications
mises. These EU transceivers are presently contemplated as a           end units as adapters, or may be standard digital encrypted
video end unit (VEU) for TV and radio, and a communica                 cordless phones, operating on standard digital cordless phone
tions end unit (CEU), for telephone and data.                     45   signals, whereby the wireless multimedia center (WMC)
   The data channel instructs the WMC which program and                takes the place of various telephone base stations in transmit
data signals to send to which EU. Special multiplexing tech            ting the cordless telephone signals throughout the house.
niques result in extraordinary bandwidth and channel capac                Transceiving communications end units (CEU) may be
                                                                       separate boxes 50 with various ports such as: serial 71, par
                                                                  50   allel 72, USB 73, Ethernet 74, IEEE 1394 75 or telephone
        BRIEF DESCRIPTION OF THE SEVERAL                               and/or-fax-and/or-modem 76. Alternatively, as in FIG. 4, a
              VIEWS OF THE DRAWING                                     CEU PC card 77 may be inserted into a computer 78.
                                                                          Transceiving end units 80 may be adapted to Internet com
   FIG. 1 is a block diagram of a unified multimedia distribu          munication terminals; lap-top computers; or personal infor
tion system of the present invention                              55   mation managers, such as the Palm Pilot'TM.
   FIG. 2 is a a similar block diagram for analog services.              Where the transceiver is a video end unit 81-83, an asso
   FIG.3 is an elevation of a connector mounting Surface of an         ciated remote control unit 91-93 selects programming that
end unit of the present invention.                                     will be transmitted from the WMC 96, and displayed on the
   FIG. 4 is a block diagram of a unified multimedia distribu          television or radio receiver 101-103 associated with that
tion system of the present invention showing digital services.    60   video end unit 91-93. Thus, where there were 3 TVs 101-103
   FIG. 5 is representational block diagram of the invention in        in the house, there would be 3 video end units 91-93, one for
a home environment. p. FIG. 6 is a representational block              each television receiver 101-103. Each video end unit 81
diagram of the invention in a commercial environment.                  would have its own remote controller 91 capable of selecting
   FIG. 7 is representational block diagram of the invention as        channel sourcing from satellite dish 21, cable 23, roof
an alarm and remote monitor.                                      65   antenna 22, or any other program source. The video end unit
   FIG. 8 is a similar diagram of the invention controlling            81 would tell the WMC 96 what signal the VEU was
appliances.                                                            instructed to receive, and the wireless multimedia center
         Case 6:21-cv-00587-ADA Document 1-2 Filed 06/09/21 Page 13 of 16


                                                     US 9,344, 183 B2
                             3                                                                      4
(WMC) 96 would select and tune in on that signal and direct              It will provide picture-in-picture service for every video
a transmission 110 receivable by that video end unit 81. Each               end unit.
video end unit 81 can be instructed to receive two channels to           It will distribute cable, satellite, terrestrial feeds, fiber
provide picture-in-picture, or a single channel in which the                optic or any other feed, throughout its system.
WMC incorporates a first and a second program as a picture               It will interface to cable/digital subscriber line or POTS
in-picture. VEU's can receive other services such as custom                 modems, either internal to the computer or external to
individually tailored advertisements or billing messages, pos               the computer.
sibly as picture-in-picture.                                             It will provide a data feed to all end unit computers in the
   Software for the system, including video, computer or                    system area via a wideband data pipe (WDP) and
programmable telephonic services can be maintained and            10
                                                                            thereby create a network.
upgraded remotely by the service provider.                               It may be adapted to any data protocol such as bluetooth,
  Similar simultaneous services, such as simultaneous fax                   home RF, 802.11, or proprietary protocol, via soft-RF.
and telephone or individually tailored on-hold messages, can
use the multichannel capability of each end unit: VEU or                    Soft RF is essentially a software conveyor that can
communications end unit.                                          15        accommodate any protocol plug-in.
   The multiple video end units could be simultaneously                  As in FIG. 4. It will be Smart card 150-154 controlled, so
receiving streaming digital data from the central control unit             that a subscriberto a service can take his Smart card 151,
for as many different programs as the allocated channels                   insert it into a local reader 161, which will identify him
allow. Each digital channel in the present scheme allows up to             as being at a local system, and enable him to use his
10 simultaneous programs to be transmitted to 10 different                 paid-for services on that system, regardless of what ser
end units in the available bandwidth. This limit of ten is a               vices the local system owner has paid to Subscribe to.
matter of present convenience and may vary in future embodi              Since there are no moving parts, the system will be nearly
mentS.                                                                     maintenance free. Software type maintenance may be
  As in FIG. 2, where the television receivers 41-43 are                   remotely effected by the provider.
standard analog television sets, the Analog System would          25     The system will allow a central connection for DVD 170,
include a digital-to-analog converter 52 (FIG. 3) to convert               pre-paid programming, video camera, VCR 172 (FIG.
the digital transmissions throughout the house (FIG. 2) to an              2), or time shifting apparatus Such as a video hard drive,
analog signal interpretable by the receiver 41-43.                          transmitted to one or more of the VEU’s 31-33 or 81-83
   In FIG. 4, as digital television becomes more common, the                in FIG. 4.
digital-to-analog converter part of the system can be dis         30     The digital system of FIG. 4 contemplates similar features
pensed with, and all the television data can be transmitted            with the difference that it will be able to read all digital video
over the networkina digital fashion. FIG.2, entitled WMS-A             standards.
shows the system adapted to analog television receivers,                  One of the benefits of this system will be to create a family
while FIG. 4, WMS-D shows the system adapted to digital                of wireless distribution systems. The system is a two-way
television systems.                                               35   communication system between the providers and the users.
   In FIG. 5, Example: Residential Property, the services dis          The providers will be able to monitor the use of given copy
tributed throughout a house 120 are indicated. In this residen         righted intellectual property, Such as computer programs or
tial property example, a single WMC distributes the services           movies, and charge royalties for the use of Such intellectual
shown to end units located as indicated 121-125 in the various         property automatically, on-line, and in a way that cannot be
OOS.                                                              40   Scammed easily. The proper royalties on copyrights and on
  In FIG. 6. Example: a City Block . . . . channel allocation          patents can be easily monitored centrally in this system, and
and distribution on a given city block, using different chan           accounted for in a trustworthy automatic way. The system
nels 130-136 to avoid cross-talk in the different user's ser           could obsolete the Neilsen TV rating system.
vices, in a tight geographical area, is shown. There is some              Various chip sets and chips can be provided for the central
attempt to separate the channels, (such as 136 vs. 139; 130 vs.   45   unit, and for the video end units, to allow integration with
140; 132 vs. 141) by distance to avoid cross-talk, but such            existing television sets or for other applications requiring data
separation is not necessary; it only serves as an added degree         transmission within the structure or area, for applications that
of insurance, because each signal will be digitally encoded            may not even yet be contemplated. The system is modular in
and will be incapable of being readby another digital receiver,        the use of Such chips, and in the easy addition of end units.
not programmed to receive the intended signal. In a spread out    50      It can operate in the unlicenced frequency bands of 5.0-5.8
system such as this, additional WMC's or special repeaters             gigahertz and 2.4-2.5 gigahertz or in any other appropriate
142 may be used to reach the most distant parts of the system.         frequencies that are made available by the electromagnetic
   Power transmission levels are automatically chosen to               spectrum licensing authorities in the various countries. Tele
minimize additional radiation to the inhabitants and to mini           vision data can use MPEG-1 and MPEG-2 compression, and/
mize interference with users of similar systems in near loca      55   or AC3, transmission and multiplexing standards.
tions, while guaranteeing the needed quality of service. The              As described above, the system makes use of existing
power level minimization also combines with the aforemen               standards. However the system also contemplates novel
tioned digital encoding to minimize the risk of cross-talk and         transmission schemes as described below.
interference between multiple systems in tight geographic                A proprietary modulation engine will accommodate the
aaS.                                                              60   indoor environment.
   In general a video protocol received by the WMC will be               The Inventors have come up with a proprietary design for
the video output by the VEU, but the system can also be a              simultaneous transmission of the video/audio, wideband data
protocol converter.                                                    and communications.
   Some of the features which are contemplated by the                     The system enables the interception and distribution of
present system are:                                               65   multiple services such as telephone, radio, television, digital
  It will be capable of carrying all analog video protocols by         data, and Internet in a single control box and the distribution
     being electronically transparent to Such protocols.               of those services throughout the location by wireless digital
         Case 6:21-cv-00587-ADA Document 1-2 Filed 06/09/21 Page 14 of 16


                                                    US 9,344, 183 B2
                                5                                                               6
transmission, to end nodes, that are either specialized or        transmit spread spectrum  multiplexed  signals, in which each
multi-purpose, throughout the site.                               pulse including said signals has sufficiently long individual
   The typical home unit is contemplated as having distribu pulse widths to defeat multi-path, reflection and absorption
tion capability for at least three televisions, but the invention phase induced losses;
contemplates modular add-ons that will increase this capabil 5 the video signals are distributed to one or more end units:
ity as needed. As for example in FIG. 6.                            the end units communicate with the wireless multimedia
   The system contemplates an ability to adapt to new ser center, controlling which segments of which signals are dis
vices not known at this time.                                         tributed to each end unit;
   The service contemplates a business model in which ser           the broadband data is distributed to and received from one
vices may be charged per user, rather than per location. This 10 or more communication end units (CEUs);
would be implemented by the provision of a smart card 150           the end unit receiving video signals is a video end unit
153 (FIG. 4) for each user, whereby the user could access his (VEU);
accustomed blend of services whenever he is in a location
using the system, regardless of what services are subscribed which  the system has a separate bi-directional wideband data pipe
to by the local user.                                         15         provides, as demanded, control for the video channels,
   The system can be an alarm (FIG. 7) or monitoring system data       transfer, or plain old telephone service;
                                                                    all the transmissions are encrypted;
(FIG. 7-8). Software can allow the EU’s 231-234 to monitor          the  separate bi-directional wideband data channel is soft
sensors such as sound, video 241-244. Sump level, motion
241-244, electrical consumption 301 (FIG. 8), gas use, water RF;
use, and temperature.                                               a remote control unit controls each video end unit (VEU);
   The EU's can also be capable of controlling heating, ven         the OFDM is a coded orthogonal frequency division mul
tilation, AC and home appliances 303-305.                        tiple access (COFDMA):
   The Smart card can allow a Subscriberto control and moni         the system is capable of a data transfer rate of 200 mega
tor his home remotely wherever he has access to a compatible bits/second or more;
system, or over modem or Internet connection.                 25    the wireless multimedia center (WMC) transmits and
   Examples of the invention include the following.              receives telephone service signals to the communications end
                                                                 unit, for use by telephones;
                         EXAMPLE I                                      the wireless multimedia center transmits broadband data
                                                                      signals to the communications end unit for use by data termi
   A customer premises system including                          30
                                                                      nals, such as network linked computers;
   a wireless multimedia center (WMC) for reception on said              the wireless multimedia center (WMC) transmits conven
premises from one or more signal sources and for distribution         tional coded digital cordless telephone signals to conven
of segments of signals from signal sources through the wire           tional cordless telephones;
less multimedia center
                                                                        the wireless multimedia center or the end unit reads a user
  to a plurality of end units, in which:                         35
                                                                      Smart card for instruction as to a level of service authorized to
  the signals include video or audio signals and broadband            said user, so that the user can utilize his authorized level of
data;
   the wireless multimedia center receives all the signals and        service on any premises in which he can place his Smart card
distributes segments of said signals via a transmitter,               in the system;
   the video signals are transmitted by orthogonal frequency     40      the wireless multimedia center communicates viewing
division multiplexing (OFDM) in which                                 information about use per TV set, to a service provider, for
   all signals are added together and Summed as an orthogonal         use in evaluating television viewing habits, as for example for
array having dimensions of time, frequency and amplitude, to          obtaining television ratings in real time;
transmit spread spectrum multiplexed signals, in which each              the wireless multimedia center communicates viewing
pulse including said signals has sufficiently long individual    45   information from the premises for use in royalty distribution
pulse widths to defeat multi-path, reflection and absorption          assessment,
phase induced losses;                                                    the viewing information is used by the provider to person
   the video signals are distributed to one or more end units:        alize advertising to the viewer in any media, for example
  the end units communicate with the wireless multimedia              phone messages or TV graphics;
center, controlling which segments of which signals are dis      50     one of the dimensions of the Transmission is direction;
tributed to each end unit.                                              one of the dimensions of the Transmission is power;
                                                                        one of the dimensions of the Transmission is polarization;
                         EXAMPLE II                                     the system has a startup procedure including one or more
                                                                      steps from the following group:
   A customer premises system including                          55     the wireless multimedia center seeks the end units by
   a wireless multimedia center (WMC) for reception on said                broadcasting instructions and listening to responses of
premises from one or more signal Sources and for distribution              the end units:
of segments of signals from signal sources through the wire             the wireless multimedia center registers said end units;
less multimedia center                                                  the wireless multimedia center dynamically tests error
   to a plurality of end units, in which:                      60         rates to see which direction and polarization and power
   the signals include video signals and broadband data;               levels are best;
   the wireless multimedia center receives all the signals and       the EU announces its presence and registers with the appro
distributes segments of said signals via a transmitter,                priate WMC;
   the video signals are transmitted by orthogonal frequency         the OFDM transmits any analog video broadcast standard
division multiplexing (OFDM) in which                          65 signal, such as NTSC, PAL and/or SECAM:
   all signals are added together and Summed as an orthogonal        the OFDM transmits any digital video standard signal,
array having dimensions of time, frequency and amplitude, to such as DVB, DV and/or ATSC:
             Case 6:21-cv-00587-ADA Document 1-2 Filed 06/09/21 Page 15 of 16


                                                         US 9,344, 183 B2
                             7                                                                              8
   the system is an alarm and monitoring system which is                      a plurality of end units, at least one of the end units being
capable of controlling heating, ventilation, AC and home                         located in another room separated by a wall from the one
appliances;                                                                      room of the indoor, multi-room building environment;
   which is capable of monitoring for Sound, video, Sump                         and
level, motion and temperature;                                         5      an orthogonal frequency division multiplexing (OFDM)
   in which the data can be encrypted between service pro                        transceiver operatively connected to the at least one
vider and WMC; encrypted to differentiate between VEUs:                          input of the distribution box, and operative for wirelessly
encrypted to prevent eavesdropping, and encrypted to mini                        and unidirectionally broadcasting the signal using
mize interference;                                                                 OFDM modulation inside the indoor, multi-room, build
  the Video End Unit supports picture-in-picture:                      10        ing environment from the distribution box in the one
  in which each Smart card has its own viewing rules. So, for                    room in multiple directions to the plurality of end units,
example, a customer can exercise parental control overyouth                      the at least one end unit receiving the unidirectionally
ful holders of Smart cards on the customer's account;                            broadcast signal through the wall via packets each hav
   the WMC is adapted to serve as a VEU for a local TV:                          ing a width of sufficient duration to resist multi-path
   the system supports services such as central DVD, time              15        reflection and absorption phase induced losses.
shift programming, and the like;                                              8. The system of claim 7, wherein the end units are selected
   the system Software can be updated and upgraded and                      from a group comprising at least one of a video end unit, an
maintained remotely by the service provider.                                audio end unit, an audio/visual unit, and a Voice end unit.
                                                                              9. The system of claim 7, and a remote controller for
  We claim:                                                                 generating a control signal to select the signal to be broadcast
  1. A multimedia device for use in an indoor, multi-room,                  to the end units.
home or business, building environment, comprising:                           10. The system of claim 7, wherein the OFDM transceiver
  a distribution box located in one of the rooms of the indoor,             includes an antenna for unidirectionally broadcasting the sig
       multi-room, building environment and having at least                 nal.
       one input for receiving a signal from at least one of a         25      11. The system of claim 10, wherein the end units include
       wireless source and a wired source, the signal having at             an audio/visual unit, and wherein the signal has audio and
       least one of an audio component and a video component;               Video components, and wherein the antenna unidirectionally
       and                                                                  broadcasts the audio and video components to the audio/
  an orthogonal frequency division multiplexing (OFDM)                      visual unit.
    transceiver operatively connected to the at least one              30      12. The system of claim 10, wherein the end units include
    input of the distribution box, and operative for wirelessly             an audio unit, and wherein the signal has an audio component,
    and unidirectionally broadcasting the signal using                      and wherein the antenna unidirectionally broadcasts the
       OFDM modulation inside the indoor, multi-room, build                 audio component to the audio unit.
       ing environment from the distribution box in the room in                13. The system of claim 10, wherein the end units include
       multiple directions to a plurality of end units, at least one   35   a video unit, and wherein the signal has a video component,
       of the end units being located in another room separated             and wherein the antenna unidirectionally broadcasts the
       by a wall from the one room of the indoor, multi-room,               Video component to the video unit.
       building environment, the at least one end unit receiving               14. The system of claim 7, wherein the OFDM transceiver
       the unidirectionally broadcast signal through the wall               broadcasts the signal at a low energy level to minimize inter
       via packets each having a width of Sufficient duration to       40   ference with other signals.
       resist multi-path reflection and absorption phase                       15. The system of claim 7, wherein the distribution box is
       induced losses.                                                      further operative for registering at least one of the end units
  2. The device of claim 1, wherein the OFDM transceiver                    during a start-up mode.
includes an antenna for unidirectionally broadcasting the sig                  16. A multimedia distribution method, comprising:
nal.                                                                   45      receiving a signal from at least one of a wireless source and
  3. The device of claim 2, wherein the end units include an                       a wired source in one room of an indoor, multi-room,
audio/visual unit, and wherein the signal has audio and video                      home or business, building environment, the signal hav
components, and wherein the antenna unidirectionally broad                         ing at least one of an audio component and a video
casts the audio and video components to the audio/visual unit.                     component;
  4. The device of claim 2, wherein the end units include an           50     locating at least one of a plurality of end units in another
audio unit, and wherein the signal has an audio component,                       room separated by a wall from the one room of the
and wherein the antenna unidirectionally broadcasts the                          indoor, multi-room, building environment; and
audio component to the audio unit.                                            wirelessly and unidirectionally broadcasting the signal
  5. The device of claim 2, wherein the end units include a                      using OFDM modulation inside the indoor, multi-room,
Video unit, and wherein the signal has a video component, and          55        building environment, with an orthogonal frequency
wherein the antenna unidirectionally broadcasts the video                        division multiplexing (OFDM) transceiver, in the one
component to the video unit.                                                     room in multiple directions to the plurality of end units,
  6. The device of claim 1, wherein the OFDM transceiver                         and receiving the unidirectionally broadcast signal
broadcasts the signal at a low energy level to minimize inter                    through the wall at the one end unit via packets each
ference with other signals.                                            60        having a width of sufficient duration to resist multi-path
  7. A multimedia system, comprising:                                            reflection and absorption phase induced losses.
  a distribution box located in one room of an indoor, multi                  17. The method of claim 16, and selecting the end units
       room, home or business building environment and hav                  from a group comprising at least one of a video end unit, an
       ing at least one input for receiving a signal from at least          audio end unit, an audio/visual unit, and a Voice end unit.
       one of a wireless Source and a wired source, the signal         65      18. The method of claim 16, and generating a control signal
       having at least one of an audio component and a video                to select the signal to be broadcast to at least one of the end
       component;                                                           units.
         Case 6:21-cv-00587-ADA Document 1-2 Filed 06/09/21 Page 16 of 16


                                                   US 9,344, 183 B2
                              9                                       10
   19. The method of claim 16, and unidirectionally broad
casting the signal from an antenna.
  20. The method of claim 19, wherein the end units include
an audio/visual unit, and wherein the signal has audio and
Video components, and wherein the broadcasting is per           5
formed by unidirectionally broadcasting the audio and video
components to the audio/visual unit via the antenna.
  21. The method of claim 19, wherein the end units include
an audio unit, and wherein the signal has an audio component,
and wherein the broadcasting is performed by unidirection       10
ally broadcasting the audio component to the audio unit via
the antenna.
  22. The method of claim 19, wherein the end units include
a video unit, and wherein the signal has a video component,
and wherein the broadcasting is performed by unidirection       15
ally broadcasting the video component to the video unit via
the antenna.
   23. The method of claim 16, and broadcasting the signal at
a low energy level to minimize interference with other sig
nals.
